United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 05-2635
                                         ___________

Bobby F. McReynolds,                                *
                                                    *
               Appellant,                           *
                                                    *
        v.                                          *
Randy Johnson, Sheriff, Pulaski                     *
County; Randy Morgan, Jail                          *
Administrator, Pulaski County Jail;                 *
Maximum Health Care Service; Carl                   *
Johnson, Dr., Pulaski County Jail;                  *
Sarah Speer, Nurse, Pulaski County                  *
Jail, originally sued as Carol                      *
Spheres; Pulaski County Jail;                       *
Glenda Moore, Sgt., originally sued as              *
Moore; James Bozeman, Officer,                      *
originally sued as Bozeman; Derek                   *   Appeal from the United States
Grist, Officer, originally sued as                  *   District Court for the
Grist; Jane Does, 3 Nurses employed                 *   Eastern District of Arkansas.
by Maximum Health Care,                             *
                                                    *        [UNPUBLISHED]
               Appellees.                           *
-------------------------------------------------

Bobby F. McReynolds,                                *
                                                    *
               Appellant,                           *
                                                    *
       v.                                           *
                                                    *
Randy Johnson, Sheriff, Pulaski                     *
County Jail; Randy Morgan, Jail                     *
Administrator, Pulaski County Jail,      *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: July 20, 2006
                                 Filed: August 3, 2006
                                  ___________

Before BYE, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas prisoner Bobby McReynolds appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 action after a pretrial evidentiary hearing.
McReynolds claimed that defendants showed deliberate indifference to his medical
needs by neglecting to schedule and take him to a post-hernia-surgery follow-up
appointment, and by placing him on a top bunk after his surgery contrary to medical
orders for a lower bunk assignment. In dismissing McReynolds’s complaint, the court
relied in part on the absence of harm caused by the missed appointment, and on
McReynolds’s failure to show that any defendant was personally responsible for any
unconstitutional action. Following careful review, see Johnson v. Bi-State Justice
Ctr., 12 F.3d 133, 135-36 (8th Cir. 1993) (standard of review), we affirm. See 8th Cir.
R. 47B.
                        ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-